COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cara Dawn Gambini v. The State of Texas

Appellate case number:     01-12-00395-CR

Trial court case number: 1772383

Trial court:               County Criminal Court at Law No. 14 of Harris County

       A supplemental clerk’s record containing the trial court’s certification of appellant’s right
to appeal has been filed in this Court. Therefore, we order the appeal reinstated.
         Appellant’s brief has been filed. Appellee’s brief is due 30 days from the date of this
order.
         It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: October 9, 2012